 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        CLMS MANAGEMENT SERVICES                          CASE NO. 3:19-cv-05785-RBL
 9      LIMITED PARTNERSHIP;
        ROUNDHILL I, L.P.,                                ORDER ON DEFENDANTS CERTAIN
10                                                        UNDERWRITERS AT LLOYD’S AND
                               Plaintiffs,                CJW & ASSOCIATES, INC.’S
11              v.                                        MOTION TO COMPEL
                                                          ARIBTRATION AND STAY
12      AMWINS BROKERAGE OF                               PROCEEDINGS
        GEORGIA, LLC; AMRISC, LLC;
13      C.J.W. & ASSOCIATES, INC.;                        DKT. # 22
        CERTAIN UNDERWRITERS AT
14      LLOYD’S,

15                             Defendants.

16
                                             INTRODUCTION
17
            THIS MATTER is before the Court on Defendants Certain Underwriters at Lloyd’s and
18
     CJW & Associates, Inc.’s Motion to Compel Arbitration and Stay Proceedings. Dkt. # 22. This
19
     case is an insurance dispute concerning coverage for flood damage to a residential development
20
     in Houston, TX, that is owned by Roundhill I, L.P., and managed by CLMS Management
21
     Services, L.P. Complaint, Dkt. # 1, at 3. Defendants move to enforce the Policy’s mandatory
22
     arbitration clause, which requires all disputes be resolved in New York. Policy, Dkt. # 23, Ex. 1,
23
     at 37 (26 of 48). However, enforcement of the arbitration clause turns on a clash between two
24
     ORDER ON DEFENDANTS CERTAIN
     UNDERWRITERS AT LLOYD’S AND CJW &
     ASSOCIATES, INC.’S MOTION TO COMPEL
     ARIBTRATION AND STAY PROCEEDINGS - 1
 1   sources of law: RCW 48.18.200, which bars mandatory arbitration clauses in insurance contracts,

 2   and the Convention on the Recognition of Foreign Arbitral Award, Art. II, Sec. 3, which requires

 3   U.S. courts to enforce arbitration clauses upon request. At the fulcrum of these two is the

 4   McCarran-Ferguson Act, which provides that state insurance law preempts conflicting federal

 5   law. The question is whether the Convention—an international treaty implemented by a

 6   congressional statute—is preempted by RCW 48.18.200.

 7           For the following reasons, the Court holds that the Convention is not preempted and

 8   GRANTS Defendants’ Motion to Compel Arbitration and Stay Proceedings.

 9                                           BACKGROUND

10           Plaintiffs’ Houston residential development, Roundhill Townhomes, allegedly sustained

11   $5,660,000 worth of damage as a result of Hurricane Harvey in August of 2017. Dkt. # 1, at 3.

12   The property was insured through August 30, 2017 under Commercial Insurance Policy No.

13   AMR-39768-02 with the Lloyd’s Underwriters. Id.; Policy, Dkt. # 23, Ex. 1, at 5. This Policy

14   constitutes one coverage part of a larger insurance agreement between CLMS and Defendant

15   Amrisc, LLC, which acts as the “program manager for the companies” providing coverage.

16   Policy, Dkt. # 23, Ex. 1, at 5. The agreement with Amrisc effectively creates “a separate contract

17   between the [CLMS] and each of the Underwriters.” Id. at 8 (1 of 4). CJW, a Florida company, is

18   the third-party claims administrator for the Lloyd’s Underwriters. Id. at 39 (28 of 48); Dkt. # 1 at

19   3.

20           The citizenship of the Lloyd’s Underwriters, meanwhile, is a bit more complicated.

21   Plaintiffs allege simply that the Lloyd’s Underwriters are “a British business entity with its

22   principle place of business in London, England.” Dkt. # 1, at 2. However, as the Eleventh Circuit

23   explained in Underwriters at Lloyd’s, London v. Osting-Schwinn:

24


     DKT. # 22 - 2
 1           The Society of Lloyd’s, London, is not an insurance company, but rather a British
             organization that provides infrastructure for the international insurance market.
 2           Originating in Edward Lloyd’s coffee house in the late seventeenth century,
             where individuals gathered to discuss insurance, the modern market structure was
 3           formalized pursuant to the Lloyd’s Acts of 1871 and 1982. . . . Lloyd’s itself does
             not insure any risk. Individual underwriters, known as “Names” or “members,”
 4           assume the risk of the insurance loss. Names can be people or corporations; they
             sign up for certain percentages of various risks across several policies. . . .
 5
             Names underwrite insurance through administrative entities called syndicates,
 6           which cumulatively assume the risk of a particular policy. . . . The syndicates are
             not incorporated, but are generally organized by Managing Agents, which may or
 7           may not be corporations. The Managing Agents determine the underwriting
             policy for the syndicate and accept risks on its behalf, retaining a fiduciary duty
 8           toward the underwriting Names. . . .

 9   613 F.3d 1079, 1083 (11th Cir. 2010).

10           After their property was damaged, Plaintiffs submitted a claim under the Policy. Dkt. # 1

11   at 3. Plaintiffs allege that they made inquiries about their claim that went unanswered until CJW

12   sent them a letter in May 2018 stating that the Policy’s deductible was $3,600,000. Id. Plaintiffs

13   contend that the deductible should instead be $600,000. Id. at 4. This disagreement is at the

14   center of Plaintiffs’ Complaint. Id.

15           Defendants’ Motion to Compel is based on the arbitration provision in the Policy’s

16   “Conditions” section. It reads as follows:

17           ARBITRATION CLAUSE: All matters in difference between the Insured and the
             Companies (hereinafter referred to as “the parties”) in relation to this insurance,
18           including its formation and validity, and whether arising during or after the period
             of this insurance, shall be referred to an Arbitration Tribunal in the manner
19           hereinafter set out.

20           ...

21           The seat of the Arbitration shall be in New York and the Arbitration Tribunal
             shall apply the law of New York as the proper law of this insurance.
22
             ...
23

24


     DKT. # 22 - 3
 1           The award of the Arbitration Tribunal shall be in writing and binding upon the
             parties who covenant to carry out the same.
 2
     Policy, Dkt. # 23, Ex. 1, at 37 (26 of 48). “Companies” is defined as synonymous with
 3
     “Underwriters” and “Insurers.” Id. at 45 (34 of 48).
 4
                                                 DISCUSSION
 5
             In most cases, the enforceability of arbitration clauses is governed primarily by Chapter I
 6
     of the Federal Arbitration Act. See 9 U.S.C. §§ 1-16. However, in 1970, the U.S. acceded to the
 7
     Convention on the Recognition of Foreign Arbitral Awards. Convention Done at New York June
 8
     10, 1958, T.I.A.S. No. 6997, 21 U.S.T. 2517, 1970 WL 104417, at *5 (Dec. 29, 1970). Article II,
 9
     Section 3 the Convention provides that “[t]he court of a Contracting State . . . shall, at the request
10
     of one of the parties, refer the parties to arbitration . . . .” Id. at *1. Contemporaneous to the
11
     U.S.’s accession, the FAA was amended so that Chapter II now implements the Convention in
12
     disputes involving foreign parties or related to a foreign state. 9 U.S.C. §§ 210, 202.
13
             In opposition to the FAA, Washington law bars the enforcement of binding arbitration
14
     clauses in insurance contracts. See State, Dep’t of Transp. v. James River Ins. Co., 176 Wash. 2d
15
     390, 399 (2013) (interpreting RCW 48.18.200(1)(b)). Although the FAA would normally
16
     preempt a conflicting state law under the Supremacy Clause, the McCarran-Ferguson Act creates
17
     a system of “reverse-preemption” for insurance law. See United States Dep’t of Treasury v.
18
     Fabe, 508 U.S. 491, 501 (1993). Under McCarran-Ferguson, “No Act of Congress shall be
19
     construed to invalidate, impair, or supersede any law enacted by any State for the purpose of
20
     regulating the business of insurance . . . unless such Act specifically relates to the business of
21
     insurance.” 15 U.S.C. § 1012(b). Courts have held that, under the McCarran-Ferguson Act,
22
     RCW 48.18.200 preempts Chapter I of the FAA. See James River, 176 Wash. 2d at 402;
23

24


     DKT. # 22 - 4
 1   Landmark Am. Ins. Co. v. QBE Ins. Corp., No. C15-1444 RSM, 2015 WL 12631550, at *6

 2   (W.D. Wash. Dec. 9, 2015).

 3            Plaintiffs argue that the same outcome should apply for Chapter II of the FAA and the

 4   Convention. According to Plaintiffs, the Convention is only enforceable in the U.S. through

 5   Chapter II of the FAA, which is an “Act of Congress” that is subject to the McCarran-Ferguson

 6   Act. See 15 U.S.C. § 1012(b). Consequently, because RCW 48.18.200 relates specifically to

 7   insurance and would be impaired by applying Chapter II of the FAA, the federal statute is

 8   preempted and the Convention is thus unenforceable. Defendants respond that, first, Article II,

 9   Section 3 of the Convention is self-executing, which means it does not require Chapter II of the

10   FAA or any other implementing legislation to be enforceable domestically. Second, Defendants

11   contend that, even if the Convention is non-self-executing, Chapter II of the FAA is not an “Act

12   of Congress” within the meaning of the McCarran-Ferguson Act because it implements an

13   international treaty. 1

14   1.       Overview of Case Law Analyzing the Convention on the Recognition of Foreign
              Arbitral Awards and the McCarran-Ferguson Act
15
              Courts addressing the interplay between the McCarran-Ferguson Act and the Convention
16
     have applied divergent reasoning and reached conflicting outcomes. In a brief discussion, the
17
     Second Circuit concluded that the entire Convention is non-self-executing and that its
18
     implementing legislation is an “Act of Congress” that is preempted by state law under
19

20
     1
      Defendants also argue that Washington law does not apply because the insured property is in Texas and, even if it
21   does, the Policy does not cover “subjects located, resident, or to be performed in” Washington, making
     RCW 48.18.200 inapplicable. These arguments may have merit but are only raised in Defendants’ Reply Brief.
22   Dkt. # 32 at 9-10. As Plaintiffs point out, raising new arguments on reply is disfavored. See United States v. Puerta,
     982 F.2d 1297, 1300 n.1 (9th Cir. 1992). In any case, addressing these points would require additional briefing and
23   possibly additional evidence. See Policy, Dkt. # 23, Ex. 1, at 48 (37 of 48) (stating that the insured “locations” are
     “specified in the Statement of Values on file with AmRisc . . . .”). Because the Court can decide the Motion on other
     grounds, the new arguments made on reply will not be considered.
24


     DKT. # 22 - 5
 1   McCarran-Ferguson. Stephens v. Am. Int’l Ins. Co., 66 F.3d 41, 45 (2d Cir. 1995); see also

 2   Foresight Energy, LLC v. Certain London Market Insurance Companies, 311 F. Supp. 3d 1085,

 3   1097-1101 (E.D. Mo. 2018) (agreeing with Stephens). Stephens does not explain why the

 4   Convention is non-self-executing but appears to rely on the mere existence of Chapter II of the

 5   FAA as proof that the Convention requires implementing legislation to be enforceable in the U.S.

 6   See id. (citing 9 U.S.C. §§ 201–208 (1994)).

 7           The Fifth Circuit reached a contrary conclusion in Safety National Casualty Corp. v.

 8   Certain Underwriters at Lloyd’s, London, 587 F.3d 714 (5th Cir. 2009) (en banc). After

 9   hemming and hawing about whether Article II, Section 3 of the Convention is self-executing, id.

10   at 721-22, the court bypassed the issue by holding that the phrase “Act of Congress” in the

11   McCarran-Ferguson Act does not include treaties and their implementing legislation because it

12   would make no sense for Congress to “permit state law to preempt implemented, non-self-

13   executing treaty provisions but not to preempt self-executing treaty provisions.” Id. at 723-24. In

14   another, somewhat confusing explanation, the court also concluded that Chapter II of the FAA

15   only gains substance by referencing the Convention, which means the Convention itself

16   supersedes Louisiana law. Id. at 724-25.

17           In ESAB Group, Inc. v. Zurich Ins. PLC, 685 F.3d 376 (4th Cir. 2012), the Fourth Circuit

18   also held that the Convention was enforceable but for different reasons. Although noting that

19   there was “much to recommend” the argument that Section 3 is self-executing, the court

20   similarly avoided this “confus[ing]” issue. Id. at 387-88. Instead, the court concluded that

21   Congress did not intend for the McCarran-Ferguson Act’s scope to encompass statutes

22   implementing treaties. Id. at 389. In reaching this holding, ESAB Group relied on the Supreme

23   Court’s observation in American Insurance Association v. Garamendi, 539 U.S. 396, 428 (2003)

24


     DKT. # 22 - 6
 1   that McCarran-Ferguson only applies to “domestic commerce legislation” and other cases

 2   limiting the McCarran-Ferguson Act’s reach. Id. at 388-89 (citing Spirt v. Teachers Ins. &

 3   Annuity Ass’n, 691 F.2d 1054, 1065 (2d Cir. 1982) (Title VII not preempted under

 4   McCarran-Ferguson); Stephens v. Nat’l Distillers & Chem. Corp., 69 F.3d 1226, 1231 (2d Cir.

 5   1995) (FSIA not preempted)).

 6             Finally, in Martin v. Certain Underwriters of Lloyd’s, London, the Central District of

 7   California squarely held that Section 3 is self-executing. No. SACV101298AGAJWX, 2011 WL

 8   13227729, at *6 (C.D. Cal. Sept. 2, 2011). The court explained that Section 3’s use of “the verb

 9   ‘shall’ . . . expressly directs courts to enforce arbitration agreements” and thus gives Section 3

10   “automatic effect.” Id. Consequently, because no “Act of Congress” was necessary for the

11   Section 3’s enforceability, the Convention was not preempted by California state law under

12   McCarran-Ferguson. Id.

13   2.        Whether the Convention is Preempted by RCW 48.18.200(1)(b) under the
               McCarran-Ferguson Act
14
               After reviewing the above-described cases, the Court is most persuaded by Martin’s
15
     determination that the McCarran-Ferguson Act does not apply to Article II, Section 3 of the
16
     Convention because it is self-executing. The Supreme Court “has long recognized the distinction
17
     between treaties that automatically have effect as domestic law, and those that—while they
18
     constitute international law commitments—do not by themselves function as binding federal
19
     law.” Medellin v. Texas, 552 U.S. 491, 504 (2008). A treaty falls into the former, self-executing
20
     category when it “operates of itself without the aid of any legislative provision.” Id. (quoting
21
     Foster v. Neilson, 27 U.S. 253, 314 (1829)). In such situations, the treaty is “equivalent to an act
22
     of the legislature” and is declared by the Constitution to be “the law of the land.” Foster, 27 U.S.
23
     at 314.
24


     DKT. # 22 - 7
 1           In contrast, a treaty is non-self-executing “when either of the parties [merely] engages to

 2   perform a particular act.” Id. A non-self-executing treaty “addresses itself to the political, not the

 3   judicial department,” and therefore requires Congress to enact implementing legislation “before

 4   it can become a rule for the Court.” Id. “In sum, while treaties ‘may comprise international

 5   commitments . . . they are not domestic law unless Congress has either enacted implementing

 6   statutes or the treaty itself conveys an intention that it be ‘self-executing’ and is ratified on these

 7   terms.’” Medellin, 552 U.S. at 505 (quoting Igartua–De La Rosa v. United States, 417 F.3d 145,

 8   150 (C.A.1 2005) (en banc)). A treaty may “contain both self-executing and non-self-executing

 9   provisions.” Lidas, Inc. v. United States, 238 F.3d 1076, 1080 (9th Cir. 2001).

10           “The interpretation of a treaty, like the interpretation of a statute, begins with its text.”

11   Medellin, 552 U.S. at 506 (citing Air France v. Saks, 470 U.S. 392, 396–397 (1985)). In

12   Medellin, the Court analyzed Article 94(1) of the United Nations Charter, which provides that

13   “[e]ach Member of the United Nations undertakes to comply with the decision of the [ICJ] in any

14   case to which it is a party.” Id. at 508. The Court concluded that the phrase “undertakes to

15   comply” renders the article non-self-executing because “[i]t does not provide that the United

16   States ‘shall’ or ‘must’ comply with an ICJ decision” but rather “call[s] upon governments to

17   take certain action.” Id. (quoting Committee of United States Citizens Living in Nicaragua v.

18   Reagan, 859 F.2d 929, 938 (C.A.D.C. 1988)). In other words, “[t]he Article is not a directive to

19   domestic courts.” Id.

20           Here, Article II, Section 3 of the Convention commands that “[t]he court of a Contracting

21   State, when seized of an action in a matter in respect of which the parties have made an

22   agreement within the meaning of this article, shall, at the request of one of the parties, refer the

23   parties to arbitration.” 1970 WL 104417, at *1 (emphasis added). As the court in Martin

24


     DKT. # 22 - 8
 1   explained, “[t]he word ‘shall’ does not leave discretion to the legislative or judicial branches to

 2   determine the degree of enforcement.” 2011 WL 13227729, at *6. Section 3 contains exactly the

 3   type of “directive to domestic courts” that was missing in Medellin, making it self-executing. See

 4   552 U.S. at 508.

 5           While the Fourth and Fifth Circuits ultimately shied away from this issue, their reasoning

 6   is consistent with the Court’s conclusion. ESAB Group observed that the word “shall” in

 7   Section 3 is “indicative of a self-executing treaty provision” according to the Supreme Court.

 8   685 F.3d at 387. And Safety National ultimately held that the Convention itself, not its

 9   implementing statute, supersedes Louisiana law because “it is by [the FAA’s] reference to the

10   Convention that we have a [judicially-enforceable] command.” 587 F.3d at 721-22, 725. This

11   type of “command” is also what makes the treaty self-executing.

12           Both cases declined to explicitly hold that Section 3 is self-executing largely because of a

13   passage from Medellin in which the Court listed Chapter II of the FAA as an example of

14   Congress implementing a non-self-executing treaty. 552 U.S. at 521-22. But this brief

15   observation was made in dicta and is not binding. Furthermore, as observed in Martin and Safety

16   National, it is unclear whether Medellin was referring to the entire Convention or only part of it.

17   See Martin, 2011 WL 13227729, at *6; Safety National, 587 F.3d at 722.

18           Indeed, it may very well be that Section 3 is the Convention’s only self-executing

19   provision. While Section 3 states that “[t]he court of a Contracting State . . . shall . . . refer the

20   parties to arbitration,” the rest of the Convention’s provisions omit the word “court.” See, e.g.,

21   Convention, Art. III, 1970 WL 104417, at *1 (“Each Contracting State shall recognize arbitral

22   awards as binding . . . .”) (emphasis added). This means that only Section 3 is directed to the

23   “judicial department,” rather than the “political department.” See Foster, 27 U.S. at 314.

24


     DKT. # 22 - 9
 1   Consequently, Stephen’s assumption that the entire Convention is non-self-executing simply

 2   because Congress enacted Chapter II of the FAA is unpersuasive. 66 F.3d at 45 (citing 9 U.S.C.

 3   §§ 201–208).

 4           Because Section 3 is self-executing, it is not an “Act of Congress” that is subject to

 5   preemption under the McCarran-Ferguson Act. The Convention controls and the Policy’s

 6   arbitration clause is not barred by Washington law.

 7   3.      Enforceability of the Arbitration Clause under the Convention

 8           Although Article II, Section 3 of the Convention is self-executing, Chapter II of the FAA

 9   nonetheless limits the Convention’s application. See 9 U.S.C. § 202. Courts have boiled these

10   limitations down to four requirements: “(1) there is an agreement in writing within the meaning

11   of the Convention; (2) the agreement provides for arbitration in the territory of a signatory of the

12   Convention; (3) the agreement arises out of a legal relationship, whether contractual or not,

13   which is considered commercial; and (4) a party to the agreement is not an American citizen, or

14   that the commercial relationship has some reasonable relation with one or more foreign states.”

15   Balen v. Holland Am. Line Inc., 583 F.3d 647, 655 (9th Cir. 2009) (quoting Bautista v. Star

16   Cruises, 396 F.3d 1289, 1294–95 (11th Cir.2005)). The Convention itself also limits

17   enforcement of arbitration clauses that are “null and void,” encompassing “standard breach-of-

18   contract defenses[,] . . . such as fraud, mistake, duress, and waiver, that can be applied neutrally

19   on an international scale.” Bautista, 396 F.3d at 1302.

20           The parties do not argue that the Policy is “null and void” and the Court sees no reason

21   why it would be. Furthermore, the first three requirements for applying the Convention are easily

22   satisfied—the parties’ insured/insurer-relationship is commercial in nature and governed by a

23   written agreement with an arbitration clause. See Dkt. # 23, Ex. 1, at 37 (26 of 48).

24


     DKT. # 22 - 10
 1           The fourth requirement is a little trickier. The Lloyd’s Underwriters do not comprise a

 2   single foreign company but rather a collection of names and syndicates that could be located

 3   anywhere in the world. See Osting-Schwinn, 613 F.3d at 1083. Although Defendants claim that

 4   “the Policy is subscribed to by numerous foreign entities incorporated under the laws of England

 5   and Wales,” Motion, Dkt. # 22, at 8, the Policy itself does not identify where each syndicate is

 6   from. Dkt. # 23, Ex. 1, at 10 (3 of 4). However, Defendants also argue that their commercial

 7   relationship with Plaintiffs has a “reasonable relation to a foreign state” because “the Policy was

 8   underwritten through the Lloyd’s of London insurance market in London, which was created by

 9   and is governed by Parliament.” Dkt. # 22, at 8. The Court agrees. CLMS’s Policy with the

10   Lloyd’s Underwriters is the product of a uniquely foreign insurance market and would not be

11   available from a U.S. company. This is enough to satisfy the fourth requirement for the Policy to

12   fall under the Convention.

13           This leaves only the question of whether Plaintiffs’ claims against CJW, a Florida

14   corporation, should also be sent to arbitration. CJW is not a party to the Policy but serves as the

15   third-party claims administrator for the Lloyd’s Underwriters. Motion, Dkt. # 22, at 3; Policy,

16   Dkt. # 23, Ex. 1, at 39 (28 of 48). “[N]onsignatories of arbitration agreements may be bound by

17   the agreement under ordinary contract and agency principles.” Comer v. Micor, Inc., 436 F.3d

18   1098, 1101 (9th Cir. 2006). One test for an agency theory of nonsignatory enforcement is

19   whether “the relationship between the signatory and nonsignatory defendants is sufficiently close

20   that only by permitting the nonsignatory to invoke arbitration may evisceration of the underlying

21   arbitration agreement between the signatories be avoided.” Chastain v. Union Sec. Life Ins. Co.,

22   502 F. Supp. 2d 1072, 1081-82 (C.D. Cal. 2007) (quoting MS Dealer Serv. Corp. v. Franklin,

23   177 F.3d 942, 947 (11th Cir. 1999)).

24


     DKT. # 22 - 11
 1           Although neither party offers any argument on this point, the Court holds that CJW may

 2   enforce the Policy’s arbitration clause. Plaintiffs allege that CJW informed them of the

 3   $3,600,000 deductible—the action that forms the basis of CJW’s breach of contract claim against

 4   the Lloyd’s Underwriters. Dkt. # 1, at 3-4. Plaintiffs’ claim thus depends on the close

 5   relationship between CJW and the Lloyd’s Underwriters that amounts to an agency relationship.

 6   It would eviscerate the arbitration clause’s effect if CJW was barred from enforcing it.

 7           There is no doubt that Plaintiffs’ claims relate to the insurance provided by the Lloyd’s

 8   Underwriters and therefore fall within the scope of the Policy’s arbitration clause. Dkt. # 23, Ex.

 9   1, at 37 (26 of 48). Those claims therefore belong before an arbitration tribunal in New York.

10                                            CONCLUSION

11           For the above reasons, Defendants’ Motion to Compel Arbitration and Stay Proceedings

12   [Dkt. # 22] is GRANTED.

13           IT IS SO ORDERED.

14           Dated this 26th day of December, 2019.



                                                           A
15

16
                                                           Ronald B. Leighton
17                                                         United States District Judge

18

19

20

21

22

23

24


     DKT. # 22 - 12
